

Exhibit 10.2   


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF OR IN ACCORDANCE
WITH APPLICABLE LAW.
 
WARRANT TO PURCHASE STOCK
 
Corporation:
NORTH AMERICAN SCIENTIFIC, INC., a Delaware corporation
Number of Shares:
$362,500/Warrant Price
Class of Stock:
Common
Initial Exercise Price:
See below
Issue Date:
September 21, 2007
Expiration Date:
September 21, 2014

 
THIS WARRANT CERTIFIES THAT, in consideration of the payment of $1.00 and for
other good and valuable consideration, AGILITY CAPITAL, LLC or registered
assignee (“Holder”) is entitled to purchase the number of fully paid and
nonassessable shares (the “Shares”) of Common Stock of NORTH AMERICAN
SCIENTIFIC, INC. (the “Company”), in the number, at the price, and for the term
specified above. The exercise price per share (the “Warrant Price”) is equal to
the lowest of (i) the closing price of Company’s Common Stock the day before the
Issue Date, as published in The Wall Street Journal on the Issue Date or (ii)
the average closing price of the Company’s Common Stock for the 30 days before
the Issue Date or (iii) the price at which Company next issues its Common Stock
or other equity-linked securities, other than issuances of its Common Stock to
officers and employees by the Company pursuant to its 2006 Stock Plan, 2000
Employee Stock Purchase Plan and 2003 Non-Employee Directors’ Equity
Compensation Plan and any other employee incentive plan approved by Company’s
stockholders.
 
If Company issues any equity securities (such issuance being the “Next Round”)
within 90 days after the Issue Date, or such longer period, if any, that any
amount is outstanding under the Loan Agreement of even date between Company and
Holder, then at the option of Holder, (i) the Shares shall be of the class and
series of securities issued in the Next Round, and (ii) the Warrant Price shall
be the price paid by the purchasers in the Next Round. This Warrant and the
Warrant Shares shall not be subject to any agreements entered into between the
Company and any person or entity that has the effect of reducing the number of
Shares that Holder may acquire hereunder, other than any such reduction in
accordance with Article II hereof, without the written consent of the Holder,
which will not be withheld unreasonably.
 
ARTICLE 1. EXERCISE
 
1.1 Method of Exercise. Holder may exercise this Warrant by delivering this
Warrant and a duly executed Notice of Exercise in substantially the form
attached as Appendix 1 to the principal office of the Company. Unless Holder is
exercising the conversion right set forth in Section 1.2, Holder shall also
deliver to the Company a check for the aggregate Warrant Price for the Shares
being purchased.
 
1.2 Conversion Right. In lieu of exercising this Warrant as specified in
Section 1.1, Holder may from time to time convert this Warrant, in whole or in
part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share. The fair market value of the Shares shall be
determined pursuant to Section 1.3.
 
1.3 Fair Market Value. If the Shares are traded regularly in a public market,
the fair market value of the Shares shall be the closing price of the Shares (or
the closing price of the Company’s stock into which the Shares are convertible)
reported for the business day immediately before Holder delivers its Notice of
Exercise to the Company. If the Shares are not regularly traded in a public
market, the Board of Directors of the Company shall determine fair market value
in its reasonable good faith judgment. The foregoing notwithstanding, if Holder
advises the Board of Directors in writing that Holder disagrees with such
determination, then the Company and Holder shall promptly agree upon a reputable
investment banking firm to undertake such valuation. If the valuation of such
investment banking firm is greater than that determined by the Board of
Directors, then all fees and expenses of such investment banking firm shall be
paid by the Company. In all other circumstances, such fees and expenses shall be
paid by Holder.
 
1

--------------------------------------------------------------------------------


1.4 Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this Warrant, the Company shall deliver to Holder certificates for the
Shares acquired and, if this Warrant has not been fully exercised or converted
and has not expired, a new Warrant representing the Shares not so acquired.
 
1.5 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, or surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.
 
ARTICLE 2. ADJUSTMENTS TO THE SHARES.
 
2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
its common stock payable in common stock, or other securities, subdivides the
outstanding common stock into a greater amount of common stock, then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend or subdivision occurred.
 
2.2 Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
Warrant, Holder shall be entitled to receive, upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. Such an
event shall include any automatic conversion of the outstanding or issuable
securities of the Company of the same class or series as the Shares to common
stock pursuant to the terms of the Company’s Certificate of Incorporation upon
the closing of a registered public offering of the Company’s common stock. Upon
the closing of any sale, license, or other disposition of all or substantially
all of the assets (including intellectual property) of the Company, or any
reorganization, consolidation, or merger of the Company where the holders of the
Company’s securities before the transaction beneficially own less than 50% of
the outstanding voting securities of the surviving entity after the transaction,
the successor entity shall assume the obligations of this Warrant, and this
Warrant thereafter shall be exercisable for the same securities, cash, and
property as would be payable for the Shares issuable upon exercise of the
unexercised portion of this Warrant as if such Shares were outstanding on the
record date for the Acquisition and subsequent closing. The Warrant Price shall
be adjusted accordingly. The Company or its successor shall promptly issue to
Holder a new Warrant for such new securities or other property. The new Warrant
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise of the new Warrant. The provisions of this
Section 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.
 
2.3 Adjustments for Combinations, Etc. If the outstanding Shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Price shall be proportionately increased.
 
2.4 Weighted Average Adjustment. If the Company issues additional common shares
(including shares of common stock ultimately issuable upon conversion of a
security convertible into common stock) after the date of the Warrant and the
consideration per additional common share is less than the Warrant Price in
effect immediately before such issue, after giving effect to any adjustment in
the Warrant Price in accordance with the first two paragraphs of this Warrant,
the Warrant Price shall be reduced, concurrently with such Issue, to a price
determined by multiplying the Warrant Price by a fraction:
 
(a) the numerator of which is the amount of common stock outstanding immediately
before such Issue plus the amount of common stock that the aggregate
consideration received by the Company for the additional common shares would
purchase at the Warrant Price in effect immediately before such Issue, and
 
2

--------------------------------------------------------------------------------


(b) the denominator of which is the amount of common stock outstanding
immediately before such issue plus the number of such additional common shares ;
 
provided however that no adjustment in the Warrant Price shall be made with
respect to issuances of its Common Stock to officers, directors and employees by
the Company pursuant to its 2006 Stock Plan, 2000 Employee Stock Purchase Plan
and 2003 Non-Employee Director’s Equity Compensation Plan and any other employee
incentive plan approved by the Company’s stockholders.
 
Upon each adjustment of the Warrant Price, the number of Shares issuable upon
exercise of the Warrant shall be increased to equal the quotient obtained by
dividing (a) the product resulting from multiplying (i) the number of Shares
issuable upon exercise of the Warrant and (ii) the Warrant Price, in each case
as in effect immediately before such adjustment, by (b) the adjusted Warrant
Price.
 
2.5 No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all the provisions of this Article 2 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment. If the Company takes any action
affecting the Shares or its common stock other than as described above that
adversely affects Holder’s rights under this Warrant, the Warrant Price shall be
adjusted downward and the number of Shares issuable upon exercise of this
Warrant shall be adjusted upward in such a manner that the aggregate Warrant
Price of this Warrant is unchanged.
 
2.6 Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
the Company at its expense shall promptly compute such adjustment, and furnish
Holder with a certificate of its Chief Financial Officer setting forth such
adjustment and the facts upon which such adjustment is based. The Company shall,
upon written request, furnish Holder a certificate setting forth the Warrant
Price in effect upon the date thereof and the series of adjustments leading to
such Warrant Price.
 
ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.
 
3.1 Representations and Warranties. The Company hereby represents and warrants
to the Holder as follows:
 
(a) The initial Warrant Price referenced on the first page of this Warrant is
not greater than the fair market value of the Shares as of the date of this
Warrant.
 
(b) All Shares that may be issued upon the exercise of the purchase right
represented by this Warrant, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.
 
(c) The capitalization table attached hereto correctly sets forth the
authorized, issued and outstanding shares of capital stock of the Company and
all options to acquire any such shares.
 
3.2 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon its common stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
offer for subscription pro rata to the holders of any class or series of its
stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of common stock; (d) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (e) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the company’s securities
for cash, then, in connection with each such event, the Company shall give
Holder (1) at least 20 days prior written notice of the date on which a record
will be taken for such dividend, distribution, or subscription rights (and
specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; (2) in the case of the matters referred to in
(c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event); and (3) in the case of
the matter referred to in (e) above, the same notice as is given to the holders
of such registration rights.
 
3

--------------------------------------------------------------------------------


3.3 Registration Rights. Within 90 days of the Issue Date (the “Filing Date”),
Company shall file a registration statement covering the resale of the Shares on
a registration statement (the “Registration Statement”) with the Securities
Exchange Commission (the “SEC”) and effect the registration, qualifications or
compliances (including without limitation the execution of any required
undertaking to file post-effective amendments, appropriate qualifications or
exemptions under applicable blue sky or other state securities laws and
appropriate compliance with applicable laws) as promptly as possible after the
filing thereof, but in any case within 45 days after the Filing. The
Registration Statement will be on Form S-3, provided that if Form S-3 is not
available for use by Company on the Filing Date, then the Registration Statement
will be on such form as is then available. All expenses incurred in connection
with any registration, qualification, exemption or compliance pursuant to this
Section shall be borne by Company. From the Filing Date through the date that
Holder sells or disposes of the Shares (the “Registration Period”), Company
shall cause the registration and any qualification, exemption or compliance
under state and federal laws continuously effect with respect to Holder, and
keep such Registration Statement free of any material misstatements or
omissions. During the Registration Period, Company shall advise Holder (a)
within 2 Business Days when the Registration Statement or any amendment thereto
has been filed and when the Registration Statement or amendment has become
effective, (b) within 2 Business Days of the issuance by the SEC of any stop
order suspending the effectiveness of the Registration Statement, and (c) within
2 Business Days of the occurrence of any event that requires the making of any
changes in the Registration Statement. Company shall at all times use its best
efforts to cause its common stock to be listed on each securities exchange or
market on which the stock is listed as of the Issue Date. The Shares, or the
common stock into which the Shares are convertible, shall be “Registrable
Securities”, and Holder shall have the rights of a “Holder” under such investor
rights agreement or registration rights agreement as the Company may enter into
from time to time. If the Registration Statement (i) has not been filed with the
SEC by the Filing Date, (ii) has not been declared effective by the SEC within
45 days thereafter, or (iii) after the Registration Statement is declared
effective by the SEC, is suspended by Company or ceases to remain continuously
effective as to all Shares for which it is required to be effective (a
“Registration Default”), for any 30-day period (a “Penalty Period”) during which
the Registration Default remains uncured, Holder may acquire an additional
number of Shares equal to 50,000 shares for each Penalty Period. The Shares
shall be Registrable Securities entitled to Piggyback Registration under the
Registration Rights made available through the proposed upcoming PIPE
transaction. If the Shares are not registered within 90 days, and that
registration statement ceases to be effective at any time that Holder owns the
Shares, then the Company shall take the actions set forth in this Section 3.3.
 
3.4 Information Rights. So long as the Holder holds this Warrant and/or any of
the Shares, the Company shall deliver to the Holder (a) within ninety (90) days
after the end of each fiscal year of the Company, the annual audited financial
statements of the Company certified by independent public accountants of
recognized standing and (b) within forty-five (45) days after the end of each of
the first three quarters of each fiscal year, the Company’s quarterly, unaudited
financial statements.
 
ARTICLE 4. MISCELLANEOUS.
 
4.1 Term. This Warrant is exercisable, in whole or in part, at any time and from
time to time on or before the Expiration Date set forth above.
 
4.2 Legends. This Warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR IN ACCORDANCE WITH APPLICABLE
LAW.
 
4

--------------------------------------------------------------------------------


4.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee.
 
4.4 Transfer Procedure. Subject to the provisions of Section 4.3, Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable, directly or indirectly, upon
conversion of the Shares, if any) by giving the Company notice of the portion of
the Warrant being transferred setting forth the name, address and taxpayer
identification number of the transferee and surrendering this Warrant to the
Company for reissuance to the transferee(s) (and Holder, if applicable),
provided that no such notice shall be required for a transfer to an affiliate of
Holder.
 
4.5 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such Holder from time
to time.
 
4.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.
 
4.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.
 
4.8 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.
 

   
NORTH AMERICAN SCIENTIFIC, INC. a Delaware Corporation
               
By: /s/James W.
Klingler                                                               
         
Name: James W.
Klingler                                                               
         
Title: Sr. V.P. & Chief Financial
Officer                                        



5

--------------------------------------------------------------------------------



APPENDIX 1
 
NOTICE OF EXERCISE
 
1. The undersigned hereby elects to purchase ______________ shares of the Common
Stock of NORTH AMERICAN SCIENTIFIC, INC. pursuant to the terms of the attached
Warrant, and tenders herewith payment of the purchase price of such shares in
full.
 
1. The undersigned hereby elects to convert the attached Warrant into Shares in
the manner specified in the Warrant. This conversion is exercised with respect
to ______________ of the Shares covered by the Warrant.
 
[Strike paragraph that does not apply.]
 
2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:
 
Agility Capital, LLC
____________________
____________________
Or Registered Assignee
 
3. The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.
 
AGILITY CAPITAL, LLC or Registered Assignee
                     
(Signature)
                     
(Date)
   



6

--------------------------------------------------------------------------------

